DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Claims 6-21 are currently pending. 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney J. Andre Cortes on 08/19/2021. 

The application has been amended as follows: 

 Claims 8 and 12 are CANCELED 
Claim 6 is AMENDED as follows –“A method of compounding a transdermal cream, the method comprising: wetting a plurality of dry powder active agents with dimethyl sulfoxide (DMSO), wherein the dry powder active agents comprise gabapentin, nabumetone, and amitriptyline;  and mixing the wetted dry powder active agents with lidocaine 2.5% and prilocaine 2.5% cream, wherein the gabapentin is present in the transdermal cream in an amount between 5.0% and 15.0% by weight of the transdermal cream, wherein nabumetone is present in the transdermal cream in an amount of between 5.0% and 25% by weight of the transdermal cream, and amitriptyline is present in an amount between 0.5% and 4.0% by weight of the transdermal cream, and the lidocaine 2.5% and prilocaine 2.5% cream is present in an amount 60% or more by weight of the transdermal cream, and wherein the DMSO is present in an amount 20% by weight of the transdermal cream. ”--
Claim 17 is AMENDED as follows –“The method of claim 6, wherein the dry powder active ingredients further comprise trilisate.”--
Claim 18 is AMENDED as follows –“The method of claim 6, wherein the dry powder active ingredients further include ketorolac.”--
Claims 19 is AMENDED as follows –“The method of claim 6, wherein the dry powder active ingredients further include orphenadrine.”--
Claim 20 is AMENDED as follows –“The method of claim 6, wherein the dry powder active ingredients further include quinine sulfate.”-- 
Claim 21 is AMENDED as follows –“The method of claim 6, wherein the dry powder active ingredients further comprise one of one of trilisate or ketorolac.”--

 
 Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance: The closest prior art of Richlin (US2004/0208914 published 10/21/2004). Richlin teaches formulating the long acting NSAID nabumetone with a short acting NSAID in the presence of local anesthetics lidocaine and prilocaine, wherein the amounts of nabumetone, lidocaine and prilocaine overlap with amounts embraced in the instant methodology ([0018], [0027]-[0028], [0034]). Cream compositions comprising the disclosed therapeutic agents are embodied in the methodology of Richlin ([0054]). Richlin teaches DMSO as the preferred penetrating agent for the transdermal composition, in order to carry the anesthetics and NSAIDs through the patient’s skin to sites of desired action ([0037]). 
However, Richlin does not specifically teach formulating said components with DMSO wherein DMSO is present in 20% wt. of the transdermal composition as recited by the claims. 
Richlin also teaches away from the instant methodology as follows. Richlin teaches that too high of a concentration of DMSO causes adverse side effects. One of said adverse side effects is malodorous breath. Richlin teaches DMSO in 10% wt. of the transdermal composition is sufficient to enhance transmission of the therapeutic agents through the skin and avoid the adverse side-effects, however said adverse side effects 
As such, a skilled artisan would not have sought to formulate the disclosed amounts of nabumetone, amitriptyline, gabapentin and lidocaine 2.5% and prilocaine 2.5% cream with DMSO, wherein DMSO is present in 20% wt. of the transdermal composition due to adverse side effects associated with DMSO in amounts higher than 10% wt. of the transdermal composition in view of Richlin. Thus, Applicant has identified a novel and nonobvious methodology to formulate a transdermal composition comprising nabumetone, amitriptyline, gabapentin, lidocaine and prilocaine and claims 6-7, 9-11, 13-21 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628